Citation Nr: 1022803	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for anxiety disorder/depression.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left ankle tenosynovitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2003 to July 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's anxiety 
disorder/depression was productive of complaints including 
social isolation, depressed mood, episodes of anxiety, and 
sleep disturbance; upon objective evaluation, his thought 
processes and memory were shown to be within normal limits, 
his judgment was intact, his speech was normal, panic attacks 
were absent, and he was able to attend to self-care.  

2.  During the rating period on appeal, the Veteran's left 
ankle disability has been productive of pain with flare-ups 3 
times per week at a level of 10 out of 10 in severity.  
Plantar flexion has been between 40 and 45 degrees, and 
dorsiflexion to 15 degrees.  The Veteran has indicated an 
inability to walk or stand for prolonged periods of time 
without pain, and stated he experienced difficulty getting 
from one floor to another at work and getting to class on 
time.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the 
criteria for entitlement to a 30 percent evaluation for 
anxiety disorder/depression have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2009).

2.  Giving the benefit of the doubt to the Veteran, the Board 
concludes that the criteria for entitlement to an evaluation 
of 20 percent for left ankle tenosynovitis have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.71a, Diagnostic Code 5271 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

The Veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has in 
fact been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91; Dunlap 
v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no 
further notice, beyond that afforded in the context of the 
Veteran's initial claim for service connection, is needed 
under the VCAA.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, review of the 
evidence shows the RO sent the Veteran a letter in November 
2005, prior to the initial RO decision on appeal.  The letter 
informed the Veteran of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  A May 2007 letter also informed the 
Veteran of how disability ratings and effective dates are 
assigned, and the case was subsequently readjudicated in the 
September 2009 Supplemental Statement of the Case (SSOC).  
See Dingess, supra.  The appellant has not alleged or 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed herein, has the Board identified any.  See 
Sanders, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs), treatment records from the Long Beach, West 
Los Angeles, and Sepulveda VA Medical Centers (VAMCs), and 
private treatment records, and the Veteran was afforded VA 
examinations in November 2005 and June 2009. 

The Board therefore finds that that no additional assistance 
is required to fulfill VA's duty to assist the appellant.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

With regard to the Veteran's anxiety and depression claim, he 
has been evaluated under Diagnostic Code (DC) 9400, which is 
found under the Schedule of Ratings for Mental Disorders.  
38 C.F.R. § 4.130, DC 9400.  Under that code, a 10 percent 
rating is assigned when the evidence demonstrates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  In 
order to be entitled to the next higher, 30 percent 
evaluation, the evidence must demonstrate occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

With regard to the Veteran's ankle claim, the relevant rating 
provision is DC 5271, which falls under the schedule of 
ratings for the musculoskeletal system found in 38 C.F.R. 
§ 4.71a.  DC 5271 specifically addresses limited motion of 
the ankle.  A 10 percent evaluation is assigned where there 
is moderate limitation of motion; a 20 percent evaluation is 
assigned where there is marked limitation of motion.  The 
maximum available evaluation under this particular code is 20 
percent.  Normal range of ankle motion is identified as 
dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 
45 degrees.  38 C.F.R. § 4.71a, Plate II.  The Board observes 
that the words "moderate" and "marked" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence so that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

1.  Anxiety Disorder/Depression

In this case, the Veteran contends he is entitled to an 
initial evaluation in excess of 10 percent for anxiety 
disorder and depression.  The current evaluation is effective 
from July 31, 2005, the day after the Veteran separated from 
active service.  

As described above, such ratings are assigned pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9400.  In order to receive 
the next higher 30 percent evaluation, the evidence must 
demonstrate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the evidence is in relative 
equipoise as to entitlement to an increase.  Applying the 
benefit-of-the-doubt doctrine in favor of the Veteran, the 
Board finds that a 30 percent evaluation is warranted.    

At the outset, the Board notes that the record shows a 
history of major depressive disorder, and, in fact, the RO 
assigned a combined 10 percent evaluation for both anxiety 
and depression.  The Court has held that when a claimant has 
both service-connected and non-service-connected 
disabilities, the Board must attempt to discern the effects 
of each disability and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability.  Mittleider v. West, 11 Vet.App. 181, 182 (1998).  
The Board has considered the symptoms of both the Veteran's 
anxiety disorder and depression in reaching its decision 
regarding entitlement to an increased rating.    

The evidence demonstrates depressed mood.  A March 2005 
Medical Evaluation Board Narrative Summary Psychology 
Addendum states that the Veteran sought treatment in October 
2004 for a 2 week history of depressed mood and disturbed 
sleep.  Upon further questioning, however, the Veteran stated 
that he had been depressed since childhood.  At the November 
2005 VA examination, he again said he had been depressed 
since childhood.  The examiner observed that his thought 
content was significant for depressive themes, and assessed 
major depressive disorder, noting a pervasively depressed 
mood.  A November 2006 VAMC note also lists depression as an 
Axis I diagnosis, although the Veteran denied having 
depressive feelings the same month.  At the June 2009 VA 
examination, the Veteran reported that his mood had been 
"down" for the last eight months.     

The evidence also demonstrates anxiety.  At the November 2005 
VA examination, the Veteran reported having anxiety for the 
past year which was slightly improved with medications.  The 
examiner noted that the Veteran's mood was anxious, and 
assessed anxiety disorder.  This diagnosis was repeated in a 
November 2006 VAMC note.  At the June 2009 VA examination, 
the Veteran stated that he experienced anxiety about living 
in Los Angeles and graduating from school the next year.  The 
examiner assessed anxiety disorder.

The record does not show suspiciousness.  The November 2005 
VA examiner noted the Veteran avoided social outlets, but was 
cognitively intact and functioning at his regular job.  A 
November 2006 VAMC note indicates the Veteran described 
incidents at work where he was called "strange," and 
thought that his behavior was unusual.  The June 2009 VA 
examiner noted the Veteran seemed to withhold information 
when it came to substance abuse, and the Veteran reported 
feeling mistrustful of most people, stating, "You have to 
look out for yourself first."  However, his behavior was 
appropriate, he maintained good eye contact, and affect was 
normal.  In sum, while the evidence shows the Veteran was 
somewhat socially isolative, there is no indication that he 
was suspicious to a degree that it affected his daily life.  

The weight of the evidence shows an absence of panic attacks.  
At the November 2005 VA examination, the Veteran reported 
that, at times, he experienced panic attacks during which he 
could not focus and felt like he was "buzzing."  In a June 
2006 VAMC note, the Veteran stated he had a relatively 
stress-free life, although he had nightmares about childhood 
fights and military training.  In November 2006, the Veteran 
stated that he was normally a quiet person, but when in a 
public place, he became agitated, hyperactive, made jokes, 
exhibited confrontive behavior, intense eye contact, and off-
putting but humorous behavior.   At the June 2009 VA 
examination, the Veteran stated that, recently, his heart 
raced during a period of three weeks when he had difficulties 
regarding a car he had sold.  The examiner apparently did not 
define the heart racing incidents as panic attacks, as he 
later noted that panic attacks were absent.  Thus, while the 
Veteran reported isolated incidents of panic, panic attacks 
do not appear to be a regular symptom.  

The evidence does show sleep impairment.  The Veteran 
reported poor sleep at the November 2005 VA examination and, 
consequentially, lethargy at work.  In June 2009, he reported 
difficulty sleeping for the past 5 years.  He would sometimes 
get a burst of energy just before going to bed.  He would lay 
down at 11 or 11:30 p.m., fall asleep at 12:30 or 1 a.m., and 
wake up at 6 or 6:30 a.m.  However, he reported feeling well-
rested, and said that he jumps out of bed.  

The evidence does not show memory loss.  At the November 2005 
VA examination, the Veteran was able to register 3 objects, 
and when asked recall these objects after 5 minutes, he could 
recall 2 out of the 3 objects.  The June 2009 VA examiner 
stated that his memory was within normal limits.  There is no 
indication the Veteran forgets names, directions, recent 
events, or the like.    

The evidence does not show intermittent inability to perform 
occupational tasks.  At the November 2005 VA examination, the 
Veteran reported that he was enjoying his job and having no 
difficulties.  The examiner noted he was functioning in his 
job.  A June 2006 VAMC note indicates the Veteran stated that 
hypervigilance and startle response was affecting him at 
work.  However, he was working full time at a research sleep 
clinic and going to nursing school, and did not report any 
missed time from either school or work.  At the June 2009 VA 
examination, the Veteran stated he left his job as a lab 
technician in June 2008, that his relationship with his 
supervisor was poor, and his relationship with his co-workers 
was good.  Prior to working as a lab technician, he worked at 
a bar as a cook.  His relationship with his supervisor at the 
bar was also poor, and his relationship with co-workers was 
fair.  His primary problem at work was that he was not paid 
fair wages.  Currently, he was working as a production 
assistant, and his relationships with his supervisor and co-
workers was fair.  He stated that the prior week he was off 
work for half a day as he felt unmotivated.  His relationship 
with his supervisor was getting worse, but he said they had 
not fired him yet.  Thus, while the evidence shows the 
Veteran has disliked his work and had occasional decrease in 
work efficiency, there is no indication he has been unable to 
perform his occupational tasks due to his mental disorder 
symptoms.  

The evidence demonstrates that the Veteran has met 
approximately half of the criteria for a 30 percent 
evaluation.  He has demonstrated depressed mood, anxiety, and 
sleep disturbance, but not suspiciousness, memory loss, or 
panic attacks.  Moreover, while the evidence shows some 
decrease in work efficiency, as he reported missing work due 
to lack of motivation, there is no indication that his 
symptoms have caused in inability to perform his occupational 
tasks.  Thus, the evidence is in approximate balance with 
regard to whether the next higher, 30 percent rating 
category, is warranted by the Veteran's symptoms.  Applying 
the benefit-of-the-doubt doctrine in the Veteran's favor, the 
Board finds that an increased rating is warranted for the 
rating period on appeal.  

In making its determination as to whether an increased rating 
is warranted, the Board has also relied upon the Veteran's 
Global Assessment of Functioning (GAF) scores assigned at the 
two VA examinations and by the VAMC.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health and 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  

The Veteran was assigned a GAF score of 55 with regard to 
both anxiety disorder and depression at the November 2005 VA 
examination.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The Board finds that 
the GAF score within this range accurately reflects the 
symptoms described by the criteria for a 30 percent 
evaluation.  Thus, a GAF score in this range does not warrant 
a rating in excess of 30 percent.  

Next, the Veteran was assigned a GAF score of 65 in April 
2006 at the VAMC, 70 in November 2006 at the VAMC, and 70 at 
the June 2009 VA examination.  Scores in the range of 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
in this range do not warrant an evaluation in excess of 30 
percent, as they describe symptoms similar to or better than 
the symptoms listed in the 30 percent category.

In summary, the Board finds that the evidence is in relative 
equipoise between the currently assigned 10 percent rating 
category and the next higher 30 percent rating category, and 
will give the benefit of the doubt to the Veteran and grant 
an increased rating.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected anxiety disorder and 
depression warrant an increased rating on an extra-schedular 
basis.  The governing criteria for the award of an extra-
schedular rating call for a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked inference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  In these 
instances, the RO is authorized to refer the case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension (C&P) Service, for assignment of an extra-
schedular evaluation commensurate with average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, although the Veteran stated that he missed half a 
day of work due to lack of motivation, there has been no 
indication that he has missed extended periods of work, and 
he stated he enjoyed his job at the November 2005 VA 
examination.  Moreover, the Court has held that, "if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Thus, the evidence does not indicate that application of the 
regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.

2.  Left Ankle

Next, the Veteran contends an initial rating in excess of 10 
percent is warranted for his left ankle disability.  The 
current rating was made effective from July 31, 2005, the day 
after the Veteran separated from active service.  

The Veteran injured his left ankle in September 2003 during a 
road march.  His STRs show that as of November 2003 he was 
wearing a brace, but that his ankle had worsened despite the 
brace.  The doctor assessed a left ankle sprain, and ordered 
an X-ray.  A December 2003 note indicates the Veteran had 
participated in a physical therapy program for range of 
motion strengthening exercises, and that he had been 
prescribed Naprosyn.  On examination, there was tenderness to 
palpation about the anterolateral aspect of the ankle, 
specifically over the peroneal tendon region where it courses 
from the distal aspect of the fibula distally.  There was no 
instability of the ankle on examination.  There was a 
moderate depression of the medial longitudinal arch upon 
weight bearing.  Range of motion of the ankle was within 
normal limits.  X-rays showed a questionable fracture process 
of the left talus versus the os trigonum.  The doctor 
assessed peroneal tendinitis, and ordered a bone scan, which 
ruled out a stress fracture.  A January 2005 MRI showed mild 
fluid surrounding the peroneal tendons behind the lateral 
malleolus, having the appearance of mild tenosynovitis.  

A February 2005 Medical Evaluation Board Narrative Summary 
indicates the Veteran continued to have ankle pain that was 
not relieved with therapy.  However, the pain had improved 
with Mobic, and inserts helped him with his flat foot 
disorder.  He said he could not run due to his ankle 
disorder.  

Following separation from service, in November 2005, the 
Veteran was afforded a VA examination.  He reported that he 
had been taking Naprosyn for nine months and undergoing 
physical therapy for four months.  He had received a steroid 
injection, which only helped somewhat.  He reported 
instability with quick movement, when his ankle would buckle.  
He said his ankle pain kept him up at night, and he had lost 
a month of work due to his ankle pain.  On physical 
examination, there was no ankylosis.  Dorsiflexion was to 15 
degrees and plantar flexion to 40 degrees.  There was no 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner stated that he could not determine any additional 
limitation in degree based on these factors without resort to 
speculation.  Left foot and ankle X-rays were normal.  The 
examiner assessed a left ankle strain.  

An April 2007 MRI of the left ankle showed small joint 
effusion, with fluid and a synovial cyst in the sinus tarsi 
consistent with sinus tarsi syndrome; bone marrow edema of 
the sustentaculum talae of the calcaneus, medial aspect of 
the talus, and talocalcaneal joint with a prominent 
subarticular cysts most consistent with post-traumatic change 
and a bone bruise with secondary osteoarthritis; a small 
amount of fluid surrounding the peroneal tendons without 
evidence of a tear; and an old fracture line through the 
talar neck was suggested.  

A January 2008 VAMC note indicates the Veteran had been 
diagnosis with left tarsal tunnel syndrome and had two 
injections into the sinus tarsi, with improvement in 
symptoms.  The Veteran was not wearing any immobilizer for 
the subtalar joint and had been taking Ibuprofen daily.  
There was tenderness to palpation over the subtalar joint, 
but full range of motion at the ankle and subtalar joint.  
The doctor administered another injection into the sinus 
tarsi and recommended a brace to stabilize the hind foot.  
The doctor also prescribed Naproxen and said the Veteran 
might require decompression of the tarsal tunnel or a 
subtalar fusion if the ankle was still symptomatic after 
conservative therapy.  

In March 2009, the Veteran presented to the VAMC for a refill 
of Tramadol for his left ankle pain.  It was noted that 
although a subtalar fusion had been recommended, he was not 
ready for surgery yet.  However, he continued to get episodes 
of pain that required analgesics.  He had good and bad days, 
and the pain was worst at the end of the day, on cold days, 
and the first few steps in the morning were difficult.  
Naproxen had caused stomach upset, so the Veteran had 
switched to Tramadol in October 2008, which worked for his 
flares of pain.  He had more pain since the last week, and 
during those times he was unable to walk far distances.  The 
Veteran requested a handicap placard for these times, stating 
that he had trouble getting to class on time.  He had stopped 
running, and did power walking for exercise when his ankle 
was not bothering him.  

A June 2009 VAMC note states that the left ankle pain may be 
secondary to the os trigonum (extra bone that sometimes 
develops behind the talus) referred to as trigonum syndrome 
versus chronic tendinitis/strain.  The Veteran was referred 
for a TENS trial and fitting for a brace.  

The Veteran was afforded a VA examination the same month.  He 
reported weakness, stiffness, swelling, heat, redness, giving 
way, and lack of endurance of the ankle.  He did not 
experience locking, fatigability, deformity, tenderness, 
drainage, effusion, subluxation, pain, or dislocation.  He 
reported flare-ups as often as 3 times per week, lasting for 
3 hours.  On a scale of 1 to 10, the pain reached a level of 
10 in severity during the flare-ups, which were precipitated 
by physical activity.  The pain was alleviated by cortisone 
shots and Vicodin.  During flare-ups, the Veteran described 
difficulty standing or walking.  He said his condition had 
not resulted in any incapacitation.  The examiner noted the 
Veteran did not require any assistive device for ambulation.  
Dorsiflexion was to 15 degrees, including after repetition, 
and plantar flexion was to 45 degrees, also after repetition.  
Joint function was additionally limited by fatigue, weakness, 
lack of endurance, and incoordination after repetitive use.  
Left ankle X-rays were within normal limits, with no 
indication of a malunion to the os calcis or the astragalus.  
The examiner agreed with the diagnosis of left ankle 
tenosynovitis.  

In August 2009, the Veteran reported good temporary relief 
with several sinus tarsi cortisone injections, and he was 
ambulating in custom orthotics with significant improvement.  
He had been feeling fine until two weeks prior, when a dull 
achy pain began.  The doctor assessed pes planus and tarsal 
coalition of the left foot.  It was noted that surgery would 
be delayed because the Veteran was in school and could not 
take time off.  Another sinus tarsi injection was 
recommended.  

The Veteran testified at the January 2010 Board hearing that 
he worked as a coordinating producer and one of his major 
responsibilities was logging video tapes.  He worked on the 
second floor of a six-story building, and the tape library 
was in the basement.  Getting to the basement from the second 
floor was difficult, especially when he had flare-ups of 
pain.  

After reviewing the evidence of record, the Board finds that 
the evidence is in approximate balance as to whether the 
criteria for a rating in excess of 10 percent have been met 
for left ankle tenosynovitis.  Specifically, while the 
objective range of motion measurements do not show marked 
limited motion of the ankle so as to warrant a 20 percent 
evaluation under DC 5271, the Board has considered the DeLuca 
factors of pain and weakness, and concluded that, when these 
factors are taken into consideration, the Veteran's 
disability picture more nearly approximates the next higher, 
20 percent, rating category.  In reaching this conclusion, 
the Board has also taken into consideration the Federal 
Circuit's decision in Vasquez-Flores, in which the Court, 
although primarily discussing notice, also noted that the 
disability rating should be based on the effect the 
disability has upon a veteran's employment and earning 
capacity.  The Board concludes in the present case that the 
Veteran's pain, with consideration of its effect on his 
employment, school, and daily life, warrants the higher 
rating granted herein.

In this regard, the Board notes the Veteran's statement at 
the June 2009 VA examination that he had flare-ups of pain up 
to 3 times a week at a level of 10 out of 10.  Additionally, 
he testified at his January 2010 Board hearing that the pain 
made it difficult to stand or walk, which affected his job, 
where he has to go from the second floor to the basement of a 
building in order to perform his job tasks.  In addition, the 
Board notes the June 2009 VA examiner's statement that the 
Veteran's left ankle joint function was further limited by 
fatigue, weakness, lack of endurance, and incoordination 
after repetitive use.  In light of these effects of the left 
ankle disability on the Veteran's employment, reports of 
frequent flare-ups of pain, and recommendation for surgery, 
the Board finds that his disability picture more nearly 
approximates the 20 percent rating category under DC 5271, 
with 20 percent being the highest available evaluation under 
this particular diagnostic code.  

The Board has also considered whether a higher evaluation 
could be assigned under other potentially applicable codes, 
but can find no other applicable diagnostic codes.  There is 
no evidence of ankylosis ratable under DCs 5270 and 5272.  
Despite repeated imaging studies, the Board notes that there 
is no evidence of malunion of the os calcis or astragalus 
ratable under DC 5273, or of astragalectomy residuals ratable 
under DC 5274.  Finally, DC 5010 and 5003, which allow 
traumatic arthritis to be evaluated on the basis of 
limitation of motion and X-ray findings when the limitation 
of motion is noncompensable under the regularly applicable 
diagnostic codes, are not applicable in this case, since the 
Veteran's limitation of motion is assigned a compensable 
evaluation under DC 5271.  Thus, these diagnostic codes are 
not applicable and cannot serve as a basis for a higher 
rating.

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected left ankle disability 
warrants an increased rating on an extra-schedular basis.  As 
noted above, the governing criteria for the award of an 
extra-schedular rating call for a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked inference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  In these instances, the RO is authorized to refer 
the case to the Under Secretary for Benefits or the Director 
of the C&P Service for assignment of an extra-schedular 
evaluation commensurate with average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, although the Veteran reported one month of missed 
work due to ankle pain, he has been able to continue 
reasonably well at his job and in school.  Moreover, the 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Thus, the evidence does not 
indicate that application of the regular schedular standards 
is rendered impracticable, and referral for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In conclusion, the Board, resolving reasonable doubt in the 
Veteran's favor, finds that the overall record supports the 
award of an increased evaluation for his left ankle 
disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.


ORDER

A 30 percent evaluation for anxiety disorder/depression is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

A 20 percent evaluation for left ankle tenosynovitis is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


